Nolan, P. J., Carswell and Sneed, JJ., concur; Wenzel, J., dissents and votes to affirm, with the following memorandum, in which Adel, J., concurs: The landlord never received rent from anyone but its tenants, Julius and Elsie Gittes. When these tenants went to Florida, their daughter and son-in-law occupied the apartment. The original tenants still paid the rent. The landlord had a right to assume that the occupants were guests at the apartment during the absence of the tenants. When the landlord found out that the tenants did not intend to return and had given over the apartment to the present occupants, it took the only open course. The duplicity of the original tenants is shown by the admitted fact that they continued to pay the rent. The landlord should not thus have tenants foisted upon it.